DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: POROUS TITANIUM OXYNITRIDE ELECTRODE MATERIAL AND APPLICATION THEREOF.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites in part “supporting a noble metal and/or an oxide thereof using a product obtained in the step (1) and a noble metal and/or a water-soluble compound thereof.” This claim language renders the claim indefinite because (1) “a noble metal” is recited twice within the claim creating confusion as to if two distinct and separate noble 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0037236 to Kageyama et al. 
	Regarding Claim 1, KAGEYAMA discloses a material, fully capable of use as an electrode material, comprising a structure containing a noble metal (para. 83-84 including platinum, para. 197 “innumerable platinum particles having diameters of about several hundred nanometers were supported on the surface of the monolith framework”) and/or an oxide thereof supported on titanium oxynitride (abstract, para. 13, titanium oxynitride macroporous compound) or a composite compound of titanium oxynitride and an oxide of titanium, the titanium oxynitride or the composite compound of titanium oxynitride and an oxide of titanium being in the form of powder (para. 177-180 fabrication method utilizing particles of 100 micron diameter; para. 113 metal nitride may be in form of powder and average particle diameter of 0.1-100 microns; para. 102 
	KAGEYAMA further teaches the material comprises a high pore volume (para. 83, para. 188), large specific surface area (para. 83, para. 192), a pore diameter of 0.5-50 microns (para. 164), and a pore diameter distribution of where the vast majority of pores are macropores less than 1 micron in diameter and pores having a diameter of around 10 nm have the greatest pore volume (Fig. 2 cumulative pore volume chart; Fig. 13 differential pore volume chart), and the pore structure is highly uniform (para. 102; Fig. 13 differential pore volume distribution).
	KAGEYAMA discloses (1I) a cumulative pore volume in a pore diameter range of 50 to 180 nm being 0.1 cm3/g or greater (as shown by Fig. 2 where the cumulative pore volume for all samples formed by the disclosed method is around 2.5-3 cm3/g for pores in a range of 50 nm to 180 nm).  

    PNG
    media_image1.png
    385
    579
    media_image1.png
    Greyscale

	KAGEYAMA does not identically disclose (i) the electrode material having pore diameter distribution satisfying the following features (I): (I) a ratio (b/a) of a peak area b 
	However, with respect to (i) KAGEYAMA teaches high uniformity in pore structure and in some embodiments, a pore structure containing macropores (para. 125) and optionally mesopores (para. 127) where macropores have a diameter of 50 nm or more (para. 58), and mesopores have a diameter of 2 nm or more and less than 50 nm (para. 58). A pore structure lacking mesopores and having only macropores of 50 nm or greater would exhibit a ratio (b/a) of a peak area b in a pore diameter range of 50 to 180 nm to a peak area a in a pore diameter range of 0 to 180 nm, calculated from log differential pore volume distribution, being 0.9 or more because the numerator b pertains to macropores which are almost exclusively present, and the denominator of the ratio a pertains to macropores and mesopores where in KAGEYAMA mesopores are not present or are substantially less than macropore content.
	Accordingly, one of ordinary skill in the art reading KAGEYAMA would have expected the pore structure of KAGEYAMA to meet the claimed ratio b/a of 0.9 or more. Alternatively, one of ordinary skill in the art at the time of filing would have found it obvious to have adjusted the ratio b/a of the porous titanium oxynitride of KAGEYAMA to be within the claimed range. The motivation for doing so would have been to use a workable range of pore size distribution in order to provide suitable space for hosting noble metal catalysts and in order to provide the desired pore structure to facilitate catalytic reactions for a given application, consistent with the disclosed purpose and function of the porous titanium oxynitride taught by KAGEYAMA.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
	Regarding Claim 2, KAGEYAMA is relied upon as above and further discloses the electrode material according to claim 1, wherein the noble metal is at least one metal selected from the group consisting of platinum, ruthenium, iridium, rhodium, and palladium (para. 83-84 including platinum, para. 197 “innumerable platinum particles having diameters of about several hundred nanometers were supported on the surface of the monolith framework”).  
Claim 3, KAGEYAMA is relied upon as above and further discloses the electrode material according to claim 1, wherein the noble metal is platinum (para. 83-84 including platinum, para. 197 “innumerable platinum particles having diameters of about several hundred nanometers were supported on the surface of the monolith framework”).  
	Regarding Claim 4, KAGEYAMA is relied upon as above and further discloses the electrode material according to claim 1, which is fully capable of being used as an electrode material for a polymer electrolyte fuel cell and thus meets the limitations of Claim 4.
	Regarding Claim 5, KAGEYAMA is relied upon as above and further discloses all of the structure required of claim 5, and is fully capable of being used as an electrode material composition and accordingly meets the limitations “an electrode material composition comprising the electrode material according to claim 1” of Claim 5. 
	Regarding Claim 6, KAGEYAMA is relied upon as above and does not disclose a fuel cell comprising an electrode, wherein the electrode comprises an electrode material comprising a structure containing a noble metal and/or an oxide thereof supported on titanium oxynitride or a composite compound of titanium oxynitride and an oxide of titanium, the titanium oxynitride or the composite compound of titanium oxynitride and an oxide of titanium being in the form of powder, the electrode material having pore diameter distribution satisfying the following features (I) and (II): (I) a ratio (b/a) of a peak area b in a pore diameter range of 50 to 180 nm to a peak area a in a pore diameter range of 0 to 1 80 nm, calculated from log differential pore volume distribution, being 0.9 or more, and (11) a cumulative pore volume in a pore diameter range of 50 to 3/g or greater or the electrode material composition according to claim 5.  
	However, KAGEYAMA discloses that the titanium oxynitride material comprising catalyst metal of KAGEYAMA may be used as a fuel cell electrode (para. 81). Accordingly it would have been obvious to one of ordinary skill in the art to have used the material of KAGEYAMA in a fuel cell electrode resulting in the claimed invention. The motivation for doing so would be to employ a fuel cell for power storage and conversion applications and employ an electrode material in the fuel cell known in the art to provide excellent electron conductivity and catalytic properties (para. 81).
	Regarding Claim 7, KAGEYAMA is relied upon as above and further discloses the a method for producing an electrode material, comprising: (1) firing a raw material containing rutile titanium oxide (para. 103, “When the precursor monolith is a dioxide monolith, the crystalline system of titanium dioxide composing the framework of the monolith is not limited, and the titanium dioxide may be of the anatase type or rutile type”; also see para. 135 and para. 172) in an ammonia atmosphere (para. 15 framework that is composed of titanium dioxide, oxygen-deficient titanium oxide, or titanium oxynitride to a heat treatment in an ammonia-containing atmosphere at a temperature equal to or higher than a thermal decomposition temperature of ammonia, so as to cause gas-phase reduction); and (2) supporting a noble metal and/or an oxide thereof using a product obtained in the step (1) and a noble metal and/or a water-soluble compound thereof (para. 83 teaches that all of the noble metal of KAGEYAMA is supported by the porous titanium oxynitride compounds obtained in step 1).  

	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified KAGEYAMA’s the rutile titanium oxide precursor to comprise a specific surface area of 20 m2/g or greater as claimed. The motivation for doing so would have been to utilize a surface area structure consistent with other embodiments taught by KAGEYAMA, and that have high specific surface area consistent with the invention of KAGEYAMA, where KAGEYAMA teaches that the structure of the precursor material influences and is retained by the structure of the final oxynitride product produced by the method of KAGEYAMA. Additionally, this would have been obvious to one of ordinary skill in the art to have utilized a surface area within the claimed range of 20 m2/g or greater for the rutile precursor material in order to use a workable range of precursor surface area, suitable to produce the oxynitride material of KAGEYAMA having large surface area and suitable for use as a conductive host for noble metal particles consistent with the purpose of KAGEYAMA.
	Regarding Claim 8, KAGEYAMA is relied upon as above and further discloses the method according to claim 7, wherein the step (1) further comprises firing in a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 6,344,271 to Yadav et al. teaches heat treating titanium oxide powder in an ammonia atmosphere to produce oxynitrides of titanium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729